Little, J.
1. If after a levy is made by a sheriff or other officer a claim is interposed to the property, it is the duty of such officer to transmit the execution with his entries thereon to the court from which it issued, together with the claim papers. Civil Code, § 4621. If he fails so to do, the officer may be compelled by rule to so transmit such papers. Cottle v. Dodson, 25 Ga. 633; Brannan v. Cheek, 103 Ga. 354.
2. While a sheriff, under the provisions of the code, is liable to be attached as for a contempt for neglecting to sell property upon which he has made a levy, the measure of such liability is the actual injury which the plaintiff has sustained by reason of such failure ; and therefore it is competent for a sheriff, in defense to a rule brought against him for such neglect, to show that the property levied on was not subject to the execution. Wilkin v. Amer.F. L. Co., 106 Ga. 182.
Argued June 8, —
Decided July 12, 1900.
Money rule. Before Judge Lumpkin. Fulton superior court. March term, 1899.
R. L. Rodgers and J. D. Humphries, for plaintiff.
Alexander 0. King, for defendant.
3. There was no error in the rulings of the court of which complaint is made.

Judgment affirmed.


All the Justices concurring.